Citation Nr: 1445513	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a kidney stone disability.

2.  Entitlement to service connection for a postoperative right inguinal hernia.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for papillary carcinoma, status post thyroidectomy.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a heart/cardiovascular disability.


REPRESENTATION

Appellant represented by:	Walter D. White, Attorney-at-Law

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from February 1981 to April 1988 and had additional Air Force Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board; in a statement received in August 2014, he withdrew the request.

The issues of service connection for a low back disability, papillary carcinoma, status post thyroidectomy, hypertension, and a heart/cardiovascular disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's kidney stone in service resolved (passed) without residual pathology; a kidney stone disability was not manifested in the first postservice year; and a kidney stone (or manifestation of a kidney stone disability) is not shown during the pendency of the instant claim seeking service connection for kidney stones (or manifested at any time since the Veteran's discharge from service)..

2.  A right inguinal hernia was not manifested in service, and the Veteran's postoperative right inguinal hernia is not shown to be related to his service.   



CONCLUSIONS OF LAW

1.  Service connection for a kidney stone disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013). 

2.  Service connection a postoperative right inguinal hernia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A January 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), reserve treatment records, and pertinent postservice treatment records are associated with the record.  The RO did not arrange for VA examinations/secure medical opinions in connection with the claims being decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a kidney stone disability (or that such disability was manifested at any time postservice), or that a right postoperative inguinal hernia may be related to service, an examination to secure a medical opinion is not necessary, as even the low threshold standard (for determining when an examination or opinion  is necessary) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including calculi (stones) of the kidney may be service connected on a presumptive basis if manifested in a specified period of time postservice (one year for calculi of the kidney).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a).  A governing regulation provides guidance for application of this presumptive provision.  38 C.F.R. § 3.303 (b) states: "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations [emphasis added] of the same chronic disease at any later date, however remote, are service connected."

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Kidney Stones

The Veteran's STRs show that in January 1984, while on active duty, he was treated for a kidney stone that passed without complications or documented residuals.  There is no examination of record associated with his separation from active service.  The record does contain a copy of the report of his August 1991 examination for enlistment into the Air Force Reserve; no renal disability was noted at that time, and his reserve medical records are silent for any complaints, findings, treatment, or diagnosis of a renal disability.  

Postservice private treatment records show that the Veteran was seen in November 2006 for complaints of right flank pain.  Due to his history of kidney stones, imaging to confirm a diagnosis was scheduled.  Records from the following month indicate that, upon further examination, the suspected diagnosis was sciatica.  A private treatment record from January 2007 notes ongoing treatment for sciatica.  

On February 2007 VA examination, the Veteran stated that he has had no further stone problems since passing a renal stone in service.  An ultrasound of the kidneys the following month was negative for any evidence of renal stones.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought (a kidney stone disability).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

The record does not show, nor has he even alleged, that the Veteran has had a recurrence of kidney (or related manifestation) since the occasion in service in January 1984 when he passed a kidney stone, following which there was no residual pathology.  While he was evaluated (in light of his part history and the nature of the symptoms presented) for a possibility of recurrent kidney stone in 2006/2007, diagnostic studies for kidney stone disease were negative, and the manifestations then shown were ultimately attributed to an unrelated neurological problem (sciatica) which was treated.  In light of the foregoing, particularly as the Veteran, himself, has indicated that he has had neither recurrence nor residuals of the kidney stone noted in service, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the pendency of the instant claim, or at any time since separation from service, has had) a kidney stone disability (or residual pathology).  Consequently, he has not presented a valid claim of service connection for kidney stones.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

[The Veteran is advised that a recurrence of kidney stones may be a basis for reopening this claim.]

Hernia

The Veteran's active service STRs are silent for complaints, findings, treatment, or diagnosis of hernia.  His August 1991 Air Force Reserve service enlistment examination report notes a right inguinal hemioplasty scar, and in an accompanying Report of Medical History, he reported a 1980 [i.e., prior to active service] right inguinal hernia repair that had healed.  Subsequent reserve treatment records and examination reports note the history of surgery/residual scar, but do not note any recurrence of hernia or other related residuals.

On February 2007 VA examination, the Veteran reported that he underwent right inguinal hernia repair prior to service; a 7-inch surgical scar was noted.  No residuals of hernia repair were reported or otherwise noted by the examiner.  

There is no competent evidence that relates the Veteran's right inguinal hernia repair, or the residuals thereof, to his service.  He has consistently reported that his right inguinal hernia and its surgical repair did not occur during service.  He has not identified any subsequent recurrence or residuals that would suggest aggravation due to active service.  The postservice medical evidence of record, to include the February 2007 VA examination report, is silent regarding residuals of right inguinal hernia repair.  As there is no evidence (or even specific allegation) that the Veteran has any manifestations of a postoperative inguinal hernia that might be related to his service, the preponderance of the evidence is against this claim of service connection for postoperative right inguinal hernia, and the appeal in the matter must be denied.


ORDER

Service connection for a kidney stone disability is denied.

Service connection for postoperative right inguinal hernia is denied.


REMAND

The Board finds that additional development and/or adjudication are needed with respect to the claims of service connection for a low back disability, papillary carcinoma, status post thyroidectomy, hypertension, and a heart/cardiovascular disability.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty (to include from acute myocardial infarction, a cardiac arrest or a cerebrovascular accident occurring during such training).  38 U.S.C.A. § 101(24).  In the Veteran's October 2008 notice of disagreement, he asserts that his hypertension and heart, thyroid, and back disabilities had their onset, in general, during his reserve service.  The Board notes that the Veteran has not identified more specifically when these disabilities first manifested, and his ACDUTRA and INACDUTRA service dates have not yet been verified.  Such information is a critical threshold matter, as service connection is not warranted for residuals of an injury that did not occur on active duty (to include periods of ACDUTRA and INACDUTRA).  Therefore, remand is required for the Veteran to clarify the onset of the disabilities in question and for the AOJ to verify whether the Veteran had qualifying ACDUTRA/INACDUTRA service when the onset occurred.  

In addition, the Veteran has asserted alternate theories of entitlement to service connection for his low back disability and heart/cardiovascular disabilities based on onset during his verified active service.  Specifically, his STRs show that during service he was treated for low back pain and for strep throat with a fever.  [Prior adjudication by the AOJ indicates that the Veteran was negative for strep throat in service; however, this is an error, as an August 6, 1986, STR notes that a throat culture was positive for streptococcal group A.]  The Veteran has a current diagnosed low back disability, and he reported that he was told by a medical professional that cardiomyopathy can develop as a result of strep throat with a high fever (see June 2010 statement).  The record does not include any medical (opinion or literature) evidence that addresses the Veteran's contentions concerning these claims.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met as to the issues seeking service connection for low back and heart/cardiovascular disabilities, and a remand for such development is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify with a greater degree of specificity (because such is needed for any line of duty determination required) the dates when his alleged injuries during Reserve service occurred.  He should also be asked to identify the private provider(s) who saw him for such injuries and to provide the releases needed for VA to secure records of any such treatment. 

2.  The AOJ should conduct exhaustive development to verify the Veteran's periods of ACDUTRA and/or INACDUTRA (and specifically any periods when he alleges, in any response to the request above, that injury occurred or a disease was incurred) and then make a line of duty determination for any heart/cardiovascular, thyroid, back, or hypertension disability/injury shown by the record.

3.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include the February 2007 VA examination diagnosing lumbosacral muscle strain, mild scoliosis with disc narrowing at L4-L5, facet sclerosis at L5-S1, and right sciatic neuritis), the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each current back disability shown/found.

(b)  Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the documented low back pain during active service or any injury/disease during verified ACDUTRA/INACDUTRA?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any diagnosed heart/cardiovascular conditions.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include the documented August 1986 episode of strep throat/fever), the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) the Veteran's current heart/cardiovascular disabilities.

(b)  Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the documented strep throat/fever during active service or any injury/disease during verified ACDUTRA/INACDUTRA?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


